Citation Nr: 1603318	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for carpal tunnel syndrome.  

4.  Entitlement to service connection for sleep apnea.  

  
REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1984, November 1990 to July 1991, and from January to September 2003.  

This matter is on appeal from rating decisions in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and in October 2011 by the RO in Montgomery, Alabama.  Jurisdiction over the appeal is currently with the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


The issues of entitlement to service connection for sleep apnea and carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 21, 2015, the Veteran's psychiatric symptoms have been characterized by irritability and mood swings; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, chronic sleep impairment, and mild memory loss have not been shown.  

2.  For the period since January 21, 2015, the Veteran's psychiatric symptoms have been characterized by occupational and social impairment with occasional decrease in work efficiency; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing effective work and social relationships have not been shown.

3.  In a July 2006 rating decision, the claim of entitlement to service connection for sleep apnea was denied on the basis that it was not shown during active service and was not related to service.  

4.  The evidence added to the record since the July 2006 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for an acquired psychiatric disorder for the period prior to January 21, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder for the period since January 21, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2015).

3.  The July 2006 rating decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

4.  As the evidence received subsequent to the July 2006 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the Veteran's petition to reopen the sleep apnea claim, to the extent it is being adjudicated, the Board is granting in benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Regarding his psychiatric claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's psychiatric claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted treatment records from a private facility as well as his own statements in support of his claim.  

Additional evidence was associated with the record after the most recent review by the AOJ.  However, in statement received in October 2015, the Veteran explicitly waived AOJ consideration of that evidence.  

VA examinations with respect to the issue on appeal were also obtained in December 2010 and January 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  The Veteran explicitly stated that the January 2015 psychiatric examination was an accurate depiction of the severity of his PTSD, and that the severity of his disability had not changed since that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and severity of his acquired psychiatric disorder, and how it has worsened since the original December 2010 VA examination.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In an October 2011 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder.  A 10 percent disability rating was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that the next-higher 30 percent disability rating for an acquired psychiatric disorder, is warranted when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411.

After a review of the evidence, the Board determines that a rating in excess of 10 percent is not warranted prior to January 2015.  The Veteran does not exhibit the objectively observable symptoms that are consistent with an increased rating.  For example, at a VA examination in December 2010, he stated that he was "on edge all day," avoids stimuli, and experiences mood swings and intrusive thoughts.  However, upon examination he appeared polite and cooperative, his eye contact was good and he was alert and oriented in all areas.  His speech was relevant and coherent, and there was no evidence of a thought disorder.  His memory was intact and he related his problems and symptoms appropriately.  As such, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 10 percent.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  The Board has accordingly also considered the extent to which there are other indications of occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (held that VA must also make findings as to how psychiatric symptoms impact the Veteran's occupational and social impairment).  

It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

However, there is little evidence to indicate any discernable difficulty in establishing effective work and social relationships.  Specifically, at the December 2010 VA examination, the Veteran stated that he enjoys sports and socializes with a friend frequently.  He also stated that he enjoys cooking for his daughter.  He also acknowledged that his symptoms were not such that interfered with his job performance.  Such belies a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, at the December 2010 VA examination, his GAF score was 65.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The GAF score of 65 suggests a mild level of occupational and social impairment.  Therefore, a rating in excess of 10 percent is not warranted for this period on appeal.  

The Veteran underwent a new VA examination in January 2015 and, on the basis of this examination, a 30 percent rating is warranted from this point forward.  On that occasion, the examiner observed that the Veteran's symptoms appeared to be more severe than they were in the past, and were characteristic of "occupational and social impairment with occasional decrease in work efficiency."  Based on these observations, a 30 percent rating is warranted since January 21, 2015, the date of this examination.  

However, a rating in excess of 30 percent is not warranted.  A higher (50 percent) disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech,  panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

The Veteran did not demonstrate many of the objective factors that would support a rating in excess of 30 percent.  Specifically, at the January 2015 VA examination, the Veteran complained of anxiety, flattened affect and disturbances in motivation or mood.  There was no indication of circumstantial or stereotyped speech, difficulty understanding complex commands or panic attacks of any sort.  There was likewise no indication of impaired memory, impaired abstract thinking or difficulty understanding complex commands.  

More importantly, the evidence does not reflect other indications of occupational and social impairment such that a rating in excess of 30 percent is warranted.  At his VA examination, the Veteran displayed "markedly diminished" interest in participation in activities.  He was also noted to be separated from his spouse.  However, he maintained relationships with his children.  Moreover, at his hearing before the Board in October 2015, he stated that he was employed as a highway inspector, where he stated that he drives during a large amount of his workday, and that he tends to independently.  There was no suggestion that his ability to work was adverse effected by his PTSD.  Put another way, other than his separation from his spouse, which has not been finalized as a divorce, there does not appear to be difficulty in establishing effective work and social relationships such that a rating in excess of 30 percent is warranted.  No GAF scores were provided during this period of time.  Therefore, a 30 percent rating, but no more, is warranted for the period since January 21, 2005. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  In fact, according to his testimony at his hearing in October 2015, he is still employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that 30 percent rating, but no more, is warranted for the Veteran's acquired psychiatric disorder for the period since January 21, 2015.  However, a rating in excess of 10 percent prior to that date and in excess of 30 percent since that date is not warranted, and the appeal is denied to this extent.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for sleep apnea.  This claim was previously denied by the RO in July 2006 on the basis that it was not shown to be related to active duty service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the July 2006 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes a statement from the Veteran's spouse, who recalled that the Veteran exhibited snoring and stopped breathing when sleeping immediately after his return from Southwest Asia in 1991.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, statements such as this are presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may have been symptoms of sleep apnea prior to when it was clinically diagnosed.  The claim should be reopened on this basis.


ORDER

An initial rating in excess of 10 percent for an acquired psychiatric disorder for the period prior to January 21, 2015, is denied. 

An initial 30 percent rating, but no more, for an acquired psychiatric disorder for the period since January 21, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for sleep apnea is granted, and the claim is reopened.  


	(CONTINUED ON NEXT PAGE)



REMAND

The claim of entitlement to service connection for carpal tunnel syndrome was denied by the RO in a July 2006 rating decision.  However, in 2008, the Veteran submitted service treatment records from his third period of active duty service, which included a treatment note diagnosing him, for the first time, with carpal tunnel syndrome.  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2015).  Therefore, this issue is a reconsideration of the original July 2006 rating decision.  The issue is characterized above accordingly.  

Regarding the Veteran's claim for carpal tunnel syndrome, the evidence of record includes an in-service medical evaluation from August 2003, where he complained of tingling in his hands after standing for long periods of time.  He was diagnosed with carpal tunnel syndrome.  However, this diagnosis was not made based on any specific testing, and the fact that he had complaints of symptoms in his feet as well as his hands suggests that carpal tunnel syndrome may be an incorrect diagnosis.  

As for his sleep apnea claim, the Veteran has been clinically diagnosed with sleep apnea.  The evidence also includes a statement from his spouse that he would snore and stop breathing ever since he was in Southwest Asia in 1991.  

Given this evidence, the Board determines that VA examinations and opinions are appropriate before the claims may be adjudicated.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the RO should also ensure that all service treatment records have been obtained.  



	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Central Alabama Health Care System since February 2010, as well as from any VA facility from which the Veteran has received treatment.  The RO should coordinate to ensure that all service treatment records are added to the Record.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination(s) to determine the nature, extent, onset and etiology of his carpal tunnel syndrome and sleep apnea.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

With regard to the Veteran's carpal tunnel syndrome claim, the examiner should perform all tests required in order to confirm a diagnosis of carpal tunnel syndrome.  If a diagnosis of carpal tunnel syndrome or any other neurological disorder of the upper extremities is identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that this disorder had its onset in, or is otherwise etiologically related to, his active service.  The findings of the August 2003 in-service evaluation, which diagnosed carpal tunnel syndrome, must be addressed.

With regard to the Veteran's sleep apnea, the examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that this disorder had its onset in, or is otherwise etiologically related to, his active service to include his service in Southwest Asia.  The statement from the Veteran's spouse, concerning her observation of him snoring and stop breathing since service discharge, must be discussed.

In considering these questions, the examiner must consider the lay statements submitted by the Veteran and others regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for carpal tunnel syndrome and sleep apnea, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


